Citation Nr: 0923186	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  07-23 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart murmur, 
claimed as secondary to hypertension. 

3.  Entitlement to service connection for arrhythmias, 
claimed as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1973 to January 
1975.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record discloses the need for further 
development.  The Veteran is seeking service connection for 
hypertension which he contends began in service.  His service 
treatment records indicate that his blood pressure was 
elevated during his enlistment physical examination in May 
1973, when blood pressure readings were taken over three 
consecutive days before a normal reading was obtained.  A 
treatment record dated in December 1973 notes that the 
Veteran was sent for an evaluation when his resting blood 
pressure was measured as 156/106.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2008).  

In this case, the evidence establishes that the Veteran had 
elevated blood pressure upon entry into service.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progression of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.  

The Veteran was afforded a VA examination in February 2006, 
in which the examiner concluded that hypertension is not 
caused by his service because it existed prior to enlistment.  
However, the examiner did not express as opinion as to 
whether the Veteran's hypertension was worsened during or 
because of his service.  A remand is therefore required to 
determine whether the Veteran's preexisting hypertension was 
aggravated by his active service beyond the normal 
progression of the disease.  Barr v. Nicholson, 21 Vet. App. 
303 (2007). 

The Veteran is also seeking service connection for a heart 
condition, claimed as a heart murmur, which he contends 
arises from his hypertension.  During the February 2006 
examination, an EKG revealed that the Veteran experiences 
marked bradycardia that is likely due to a beta blocker he 
takes to treat arrhythmia.  The examiner offered no opinion 
as to the etiology of the heart condition.  In addition, a 
May 2007 treatment record notes that the Veteran has atrial 
fibrillation tachycardia that is frequently associated with 
elevation in blood pressure.  On remand, it should be 
determined whether the Veteran's heart condition is related 
to his hypertension. 

In a March 2009 rating decision, the RO denied service 
connection for arrhythmias.  The Veteran submitted a notice 
of disagreement in April 2009.  Where a notice of 
disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue to the RO for issuance of 
a statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  The claim is being remanded for issuance of a 
statement of the case and to give the veteran the opportunity 
to complete an appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 
19.26.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
appropriate VA examination to determine 
the current nature and likely etiology of 
the claimed hypertension and his heart 
condition.  The claims file should be 
made available to the examiner in 
conjunction with the examination.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  Based on 
the examination and review of the record, 
the examiner should answer the following:

  (a)  Did the veteran's preexisting 
hypertension permanently increase in 
severity during active service?  If there 
was a measurable increase in severity, 
opine as to whether the permanent 
increase in severity was due to the 
natural progression of the disability.  

  (b)  For any diagnosed heart condition, 
is it at least as likely as not that the 
condition is caused or worsened by the 
Veteran's hypertension?  

A complete rationale should be provided 
for any opinion expressed.

2.  Issue a statement of the case to the 
veteran and his representative, 
addressing the issue of Entitlement to 
service connection for arrhythmias.  The 
veteran and his representative must be 
advised of the time limit in which he may 
file a substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if an appeal is 
timely perfected, should the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If any claim remains denied, the 
RO should issue a supplemental statement 
of the case and afford the Veteran and 
his representative an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

